                                          Case 4:16-cv-06820-HSG Document 44 Filed 06/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES T MCCARTHY,                                 Case No. 16-cv-06820-HSG
                                   8                    Petitioner,                        ORDER DENYING REQUEST FOR
                                                                                           JUDGMENT
                                   9             v.
                                                                                           Re: Dkt. No. 42
                                  10     CRAIG KOENIG,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a motion titled “Motion Seeking Leave to Submit a Motion for

                                  14   Judgment.” Dkt. No. 42. This motion requests that the Court promptly order the writ of habeas

                                  15   corpus in petitioner’s favor and render judgment in petitioner’s favor. Dkt. No. 42-1 at 1.

                                  16   Petitioner’s request is DENIED as premature. The habeas petition is fully submitted and will be

                                  17   decided in due course.

                                  18          This order terminates Dkt. No. 42.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 6/29/2020

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
